Citation Nr: 0332851	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-14 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a brain tumor, 
including as secondary to exposure to herbicides.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza




INTRODUCTION

The appellant had active military service from May 1966 until 
May 1970.  The appellant served during the Vietnam Era.  
Furthermore, the appellant is also a veteran of combat, and 
his valor is evidenced by the receipt of several medals 
including the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the above claim.


FINDINGS OF FACT

1.  Pituitary adenoma and/or nasopharyngeal mass was not 
incurred in or aggravated by any incident of active military 
service, to include exposure to herbicides, and may not be so 
presumed to have been so incurred or aggravated.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
brain tumor, to include as due to exposure to herbicides, are 
not met.  38 U.S.C.A. §§ 1110, 1116, 1154 (West 2002); 
38 C.F.R. §§  3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is clearly applicable to this case as the claim was 
filed in July 2001, which is several months after the 
enactment of the law.  At this point, it is necessary to 
discuss whether there has been full compliance with the 
requirements of the VCAA.

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the March 2002 rating 
decision on appeal, as well as the statement of the case 
(SOC), the supplemental statement of the case (SSOC), and 
multiple additional correspondence, together have adequately 
informed the appellant of the types of evidence needed to 
substantiate his claim.  For example, VA sent the appellant a 
VCAA notification letter in July 2001.  In accordance with 
the requirements of the VCAA, the aforementioned 
correspondence informed the appellant what evidence and 
information VA would be obtaining.  The correspondence 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The correspondence also informed him of the legal elements of 
a service connection claim in general and of a brain tumor 
claim in particular, including as secondary to exposure to 
herbicides.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board concludes that the VCAA notification letter sent to 
the appellant in July 2001 was legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, even though the letter did 
request a response within 60 days, it also expressly notified 
the appellant that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (West 2002).  Furthermore, in the case, 
any possible defect in the VCAA letter was harmless because 
the appellant has actually been provided in excess of two 
years to submit any documentation on his claim.  Therefore, 
the appellant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the personnel and service medical 
records of the appellant, as well as the appellant's VA 
medical records.

The VA is also under a duty to assist the appellant in 
obtaining records not in the custody of a Federal department 
or agency.  38 C.F.R. §3.159 (c)(1) (2003).  In March 2002, 
the RO issued a rating decision which also notified the 
appellant of the evidence which the RO relied upon in denying 
his claim.  Subsequently, the appellant filed a notice of 
disagreement appealing that decision, which also referenced 
the existence of "supporting evidence", not previously 
included in the record.  The RO issued a SOC and 
simultaneously requested the additional medical records 
indicated in the notice of disagreement from the VA medical 
center.  These VA medical records were the only documents 
indicated by the appellant that the RO did not already 
possess.  Therefore, the duty to assist the appellant in 
obtaining documents or records not in the possession of a 
Federal department or agency is not applicable to this case 
because the appellant failed to even allege the existence of 
such documents.

The final consideration with respect to the VCAA is the VA's 
duty to provide an examination to the appellant.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2003).

In this case, the appellant has been provided with several VA 
examinations.  Furthermore, in November 2001 the appellant 
was specifically notified via letter to provide the RO with 
medical evidence establishing a nexus between his current 
disability and his military service.  Therefore, there is no 
information which indicates that further medical inquiry 
should be undertaken; the record as it pertains to medical 
opinion evidence is complete.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir 2003) (Where claimant has been advised of 
the need to submit competent medical evidence indicating that 
he had the claimed disorders, substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, and did not produce such evidence, VA had 
no obligation to afford claimant a VA medical examination).

Therefore, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  


II.  Factual Background

The appellant had active military service from May 1966 until 
May 1970.  The appellant's military occupational specialty 
was listed as field artillery unit commander.  Service 
medical records confirm that the appellant was wounded in 
combat in Vietnam.  As a result of his gunshot wounds, the 
appellant indicates that he was required to lie on the jungle 
floor which was covered with Agent Orange.  The appellant 
also indicates that the only part of his body in direct 
contact with the ground was his head.  The VA medical records 
indicate that the appellant is currently diagnosed with a 
brain tumor.  Summarily, the appellant claims that his 
disorder occurred as a result of exposure to herbicides in 
Vietnam.


III.  Service Connection

The appellant contends that he incurred a brain tumor as a 
result of his service in Vietnam.  Although the appellant has 
argued that this disorder is the result of presumed exposure 
to herbicides, VA must also ascertain whether there is any 
basis to indicate that the disorder was incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).

Initially, the Board shall consider the appellant's claim 
pursuant to presumptive service connection.  The appellant 
was diagnosed with a brain tumor.  Service connection may be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1110, 1112, 1131 and 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309(e) (2003).  The appellant's 
brain tumor is not considered a presumptive disease.  
38 C.F.R. § 3.309(e) (2003).

The Board is now obligated to consider any alternative means 
of granting service connection.  However, prior to addressing 
the appellant's claim pursuant to direct service connection, 
the Board notes that the appellant was a combat veteran.  In 
consideration of the appellant's combat veteran status, the 
Court has held that 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).  In this case, such 
competent medical nexus evidence is lacking.

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) (2003) by (a) evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 (2003) and (ii) 
present manifestations of the same chronic disease, or (b) 
when a chronic disease is not present during service, 
evidence of continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

The Board has reviewed all the evidence in the appellant's 
claims folder.  The medical evidence of record in this case 
includes: appellant's contentions; service medical records; 
and VA medical records.

With respect to Hickson element (1), current disability, the 
evidence of record includes several diagnoses by VA 
physicians indicating that the appellant is currently 
suffering from a brain tumor.  The Board has no doubt as to 
the veracity and accuracy of these diagnoses.  Therefore, the 
Board concedes that the appellant has a current disability.  

The next consideration is the applicability of Hickson 
element (2), in-service incurrence. The appellant claims that 
he was exposed to herbicides while he lay on the jungle floor 
awaiting medical assistance for his wounds.  Furthermore, the 
Board acknowledges that the appellant is a Vietnam combat 
veteran who served his country valiantly in Vietnam.  As 
such, the appellant is presumed to have been exposed to 
herbicides as his service satisfies the requisite time 
periods and there is no affirmative evidence to establish 
that the appellant was not exposed to any such agent during 
that service.  38 U.S.C.A. § 1116(f) (West 2002).

The final consideration in a service connection claim is 
Hickson element (3), medical nexus.  The evidence before the 
Board with respect to medical nexus includes: the appellant's 
statements; multiple VA medical records; service medical 
records; as well as additional VA medical records identified 
by the appellant.  The Board has fully considered all of the 
evidence of record.  However, there is no mention in any of 
the medical records of a causal linkage between the 
appellant's current disability and his military service.  In 
fact, the medical records fail to even establish a date of 
origin of the appellant's brain tumor.  Furthermore, in 
response to the RO's letter in November 2001, the appellant 
identified possible VA medical records which might establish 
a medical nexus.  These VA medical records were also reviewed 
by the Board, however; they too fail to establish a medical 
nexus.

The Board additionally notes that in November 2001 the 
appellant himself stated that there was a link between his 
brain tumor and his military service.  The appellant then 
further stated that his physician's assistant had told him 
that "his tumor had been growing for 30-years".  Although 
the appellant is competent to report being seen by his 
physician in the presence of a physician's assistant, his 
statements about what the physician's assistant told him, 
i.e., "hearsay medical evidence," cannot constitute medical 
evidence.  Cf. Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
There are no medical records indicating the etiology of the 
appellant's brain tumor nor supporting such a statement.

Moreover, the appellant, as a layperson without medical 
training, is not qualified to render medical opinions as to 
maters such as diagnosis and etiology of disorders and 
disabilities, and his opinion is entitled to no weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) (2003) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In the absence of competent medical evidence which 
establishes a nexus between the appellant's military service 
and his brain tumor, Hickson element (3) is not satisfied.  
As discussed above, the appellant himself cannot establish 
such a nexus.  See Espiritu, supra.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the evidence against the claim mandates 
that the appellant's brain tumor was not incurred as a result 
of his military service.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for a brain tumor is 
denied.



	                        
____________________________________________
	Frank Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



